OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
                      AUSTIN




BM. II. T. Burn8
Co\fft~ Attornsp
wa3ksr county
mat8ri110, Psnr




                               6 Co6lptrallsr's  orfloo
                               tlon of el&htoui tlwuuuiQ
                               18,82f3)inhabltant8,     le-
                               sup and t&et the oaiaty
                                    mated  06 a fee basL
.,1.




             rala aeputmnt ks ma306 on the qumtbnlm
       m%w
         smtm
            xuuler00waMrat10n on mrous   0eoadoIm aId
       ho   xqmate4lyheld            thattlm       aharlff 18 antltle4to   w



                 We quote from an op$nlon of this deparkomt
       written Eay Z, 1931, by Xon. grerett ?. Zohnsoa, AMID-
       tant Attormy General, e&dressed to Eon. John Spenoe,
       couaty AtAolm~, Crockett, Tens, a8 follow8:
                  *It la not n~oe~ary, howevur, for the
             court to continue throughout the entire bay
             %I&erdu ior the 8hawf     to be entitled to
             the p a yl3lowed hb br lan. W the aourt
             18 tmnaaathg btminesa or km8nds the pre-
             HMO    of the shtdf'f, *hatbar my bu8lnnssS
             10 bow transaatedor not, the sheriff would
             k entitled to reooivo the aoqmnaatlon oi
             $4.00 par day, ae e33atad by Article 3955,
             F0rfsed Clril Statutes of 1925. Rowever,
             lfthe juQ&a should lUJourn oourt ior a Epeoi-
             $10 the Uurlng the ten? and no buelness l8
             tranaaated durw   suah adjournment then,
             +...the 8heritr mu16 not be entitled to hi8
             per diem tar the dar8 of ldjcnmment."

                     50 quote frmi an oplnlon 0Y this dmpar@imt
       written Septaber E!B 1937, by Ho& tams LL Ficff,AMis-
       tent Attonley     GsnerPi, ebdre-lsedto lloh Ben f. bari,
       Mstriot Attorney, Bmokonrldge, 'hrrrs,a8 f03.30~8:
                  "In an opinlai~heretpfore rendered by
             thla dmrtxnent on Febftwxf 83, 1917 whleh
             was a&d   thst the rhsriif m8 .ntltiad to
             Ihu featsxzentioned....cIUywhen the oourt
             Wik8C&Al&~7 in llW38;Oil.The OphliOtlOOll-
             #truss   the   phrase      *ootwlly       ~D~wssIOB* SO
             mean tha presenoe OS the juQe, ad It al#o
             point6 out the raot the JuU@ r ua tl88um
             tte bench and proceed rith the bu8lness of
             the oourt. ?hi8 opinion has been followed
’   I




        Ibn.&


                  w
                  Youan w8paatiWly     aavlsea tbet lt ir~the
        opinion of thfr deprtment that  the sheriff of Wdcer
        County Is entitled to j)C.OO#er eaah 8ay he ia lo tua l3y
        in a tto nilur up
                       io e
                          o nth eo o ur ta lna ath e.r ta t.ute
                                                            6p ea lfIa m
        that this mm   la to be pnIQ tot eeah day that the 8herItt
        or his dewy    shall attend aaId oourt. lb per 610~
        should bm allowed whore there 16 no 8UGh lttemla na e,
        even thou& tbm oburt ny be In nssfon mnd 18 porfarc
        ing its varkn~s duties Where th! court Is raqulr8d t0
        pexfor~ man7 iunatlons    rrhexrethe attsndanae of the 8lmrlff
        or his (Lepptyis not necessary, Xt must be.borne in rind
        that statutes pemilttlne;    a~ansatlon   to publfe offIaial8
        mst k htdotly 6onstm3ml and It Is a 8ettled policy of
        thm.oourt not to pemlt the payment of fees or other fOm8
        of eompasatlon, unless th5      8tetutes 6pecifIaall.y md
        @lowly luthorlzee the mae+
                        Trwtlq   that the icmegolng anmer8   your lnqu*,
        w       relJl
                                             very truly JotlrB